         Case 4:20-cv-00084-CDL Document 20 Filed 03/31/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

BUSHRA GORDON,                               *

        Plaintiff,                           *

vs.                                          *
                                                             CASE NO. 4:20-CV-84 (CDL)
BRIAN ROWLEY and U.S. BANK                   *
NATIONAL ASSOCIATION,
                                             *
        Defendants.
                                             *

                                      O R D E R

        Presently pending before the Court is Defendants’ motion to

compel discovery responses (ECF No. 15).                           It is undisputed that

Plaintiff has now responded to the discovery requests, but she

did not do so until more than two weeks after Defendants filed

their motion to compel.              Under Federal Rule of Civil Procedure

37(a)(5)(A),       “if    the      disclosure          or     requested    discovery       is

provided after the motion” to compel is filed, then the “court

must, after giving an opportunity to be heard, require the party

. . .    whose     conduct      necessitated           the     motion,     the    party    or

attorney advising that conduct, or both to pay the movant’s

reasonable       expenses    incurred       in    making       the    motion,     including

attorney’s       fees.”      The    Court    must           not,    however,     order   this

payment     if    the     movant     filed       the        motion    to   compel    before

attempting in good faith to obtain the discovery without court

action, the nondisclosure was substantially justified, or other
         Case 4:20-cv-00084-CDL Document 20 Filed 03/31/21 Page 2 of 4



circumstances         make      an   award    of    expenses     unjust.        Id.   Here,

Plaintiff served the discovery responses on March 8, 2021, more

than two months after the deadline and more than two weeks after

Defendants filed the motion to compel.                        Then, on March 10, 2021

Plaintiff filed a response to the motion to compel arguing that

an award of expenses is not warranted in this case.                             The Court

is satisfied that Plaintiff has had an opportunity to be heard

on the issue.         But the Court does not find that any exception to

Rule 37(a)(5) applies.

        Based    on    the       Court’s      review     of     the    present       record,

Defendants followed up with Plaintiff numerous times in a good

faith    attempt      to     get     the     discovery   responses       without      court

intervention.          Defendants granted Plaintiff several extensions

of time to respond to the discovery requests.                          The last agreed-

upon deadline was February 17, 2021.                           That day, Plaintiff’s

counsel    asked       for      an   extension      until      close    of    business    on

February     19,      2021.          Plaintiff’s      counsel     did    not     send    the

discovery responses by the extended deadline he requested, and

Defendants       filed       the     motion    to    compel     after    5:00    p.m.     on

February 19, 2021.              Plaintiff still did not send the discovery

responses until more than two weeks later, on March 8, 2021.

Plaintiff       offers     no      substantial      justification       for    the    delay.

The Court recognizes that one of Plaintiff’s lawyers represents

that he was ill for several weeks, but that lawyer also told


                                               2
         Case 4:20-cv-00084-CDL Document 20 Filed 03/31/21 Page 3 of 4



Defendants that he was feeling back to near normal, was working

on the discovery responses, needed a short additional extension

to accommodate a mediation in another case, and would get the

responses to Defendants by close of business on February 19,

2021.      That did not happen, and Plaintiff did not explain why.

Nothing about these circumstances makes an award of expenses

unjust.          Thus,   the    Court    must   award    Defendants     reasonable

expenses incurred in making the motion.

        Defendants’ counsel submitted an affidavit stating that the

fees and costs incurred for prosecuting and preparing the motion

to compel, including the reply to Plaintiff’s response, total

$3,710.00: seventeen hours of an associate’s time at a rate of

$190 per hour and two hours of a partner’s time at a rate of

$240 per hour.            Ivey Aff. ¶¶ 3-4, ECF No. 19-4.                 Plaintiff

objects     to    the    request   for   fees    because     Defendants      did   not

provide     an    itemized     bill.     Such    bills      are   required   when    a

prevailing party files a motion for attorney’s fees following

entry of a judgment, see M.D. Ga. R. 54.1, but they are not

required for an award of expenses under Rule 37(a)(5).                             The

affidavit setting forth the hourly rate and the hours expended

on   the    motion       is    enough.     Plaintiff’s        counsel   shall      pay

Defendants the $3,710.00 they incurred in prosecuting the motion

to   compel.         Payment     shall   be     made   to    Defendants,     through

Defendants’ counsel, within thirty days of today’s Order.


                                           3
 Case 4:20-cv-00084-CDL Document 20 Filed 03/31/21 Page 4 of 4



IT IS SO ORDERED, this 31st day of March, 2021.

                                  s/Clay D. Land
                                  CLAY D. LAND
                                  U.S. DISTRICT COURT JUDGE
                                  MIDDLE DISTRICT OF GEORGIA




                              4
